ORDER

PER CURIAM:
In this jury tried case, Anthony Vincent Budgetts was convicted of murder in the first degree, § 565.020 RSMo 1994, and armed criminal action, § 571.015.1 RSMo 1994. Budgetts was sentenced to life imprisonment without parole on the murder charge, and life imprisonment on the armed criminal action count, the two sentences to run concurrently. He appeals the judgment and sentence. Budgetts also appeals from denial of his Rule 29.15 motion for post-conviction relief. The appeals were consolidated pursuant to Rule 29.15(i). However, Budgetts has abandoned his appeal from denial of his Rule 29.15 motion for post-conviction relief by failing to brief any errors pertaining to same.
With respect to Budgetts’ direct appeal, no error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).